         Case 2:19-cv-01662-DWA Document 15 Filed 02/26/21 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PAUL EDWARDS                                    )
                                                ) No. 19-1662
        v.

ANDREW SAUL,
COMMISSIONER OF SOCIAL
SECURITY



                                     OPINION AND ORDER

                                             SYNOPSIS

        In this action, Plaintiff filed applications for social security disability benefits, based on

physical and mental impairments. His application was denied initially and upon hearing by an

Administrative Law Judge (“ALJ”). The Appeals Council denied his request for review. In

2017, this Court remanded the matter for further administrative proceedings. The ALJ held

hearings on remand, and subsequently denied Plaintiff’s applications. The Appeals Council

denied Plaintiff’s exceptions to the ALJ’s ruling. Before the Court are the parties’ Cross-

Motions for Summary Judgment. For the following reasons, Plaintiff’s Motion will be granted,

and Defendant’s denied. This matter will once again be remanded for further proceedings.

                                                OPINION

   I.        STANDARD OF REVIEW

        Judicial review of the Commissioner's final decisions on disability claims is provided by

statute. 42 U.S.C. §§ 405(g) 6 and 1383(c)(3) 7. Section 405(g) permits a district court to review

the transcripts and records upon which a determination of the Commissioner is based, and the

court will review the record as a whole. See 5 U.S.C. §706. When reviewing a decision, the




                                                   1
          Case 2:19-cv-01662-DWA Document 15 Filed 02/26/21 Page 2 of 7




district court's role is limited to determining whether the record contains substantial evidence to

support an ALJ's findings of fact. Burns v. Barnhart, 312 F.3d 113, 118 (3d Cir. 2002).

Substantial evidence is defined as "such relevant evidence as a reasonable mind might accept as

adequate" to support a conclusion. Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995) (quoting

Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 28 L. Ed. 2d 842 (1971)). Substantial

evidence may be "something less than the weight of the evidence, and the possibility of drawing

two inconsistent conclusions from the evidence does not prevent [the ALJ's decision] from being

supported by substantial evidence." Consolo v. Fed. Maritime Comm'n, 383 U.S. 607, 620, 86 S.

Ct. 1018, 16 L. Ed. 2d 131 (1966). If the ALJ's findings of fact are supported by substantial

evidence, they are conclusive. 42 U.S.C. § 405(g); Richardson, 402 U.S. at 390.

         A district court cannot conduct a de novo review of the Commissioner's decision, or re-

weigh the evidence of record; the court can only judge the propriety of the decision with

reference to the grounds invoked by the Commissioner when the decision was rendered. Palmer

v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998); S.E.C. v. Chenery Corp., 332 U.S. 194, 196 - 97,

67 S. Ct. 1575, 91 L. Ed. 1995 (1947). Otherwise stated, “I may not weigh the evidence or

substitute my own conclusion for that of the ALJ. I must defer to the ALJ's evaluation of

evidence, assessment of the credibility of witnesses, and reconciliation of conflicting expert

opinions. If the ALJ's findings of fact are supported by substantial evidence, I am bound by those

findings, even if I would have decided the factual inquiry differently.” Brunson v. Astrue, No.

No. 10-6540, 2011 U.S. Dist. LEXIS 55457 (E.D. Pa. Apr. 14, 2011) (citations omitted).

   II.      THE PARTIES’ MOTIONS

   Plaintiff avers that the ALJ erred in several respects: 1) at steps two, three, and five, by

failing to find that chronic fatigue syndrome and mild intellectual disorder were medically



                                                 2
         Case 2:19-cv-01662-DWA Document 15 Filed 02/26/21 Page 3 of 7




determinable impairments; 2) at step five, by failing to include the combined and cumulative

effects of Plaintiff’s severe and non-severe impairments in determining the ability to perform a

reduced range of light work; 3) by disregarding the opinions of Dr. Juan Rueda (diagnosing

mental retardation), Robert Zaccagnini (sleep study), and Kimberly Jacob, CRNP (diagnosing

chronic fatigue syndrome); 4) by failing to utilize the treating physician rule factors set forth in

20 C.F.R. §§ 404.1527 and 416.927; 5) by failing to find that obesity combined with sleep apnea

and chronic fatigue causes drowsiness and mental clarity disturbances sufficient to result in

disability; 6) and by rejecting Plaintiff’s mental retardation diagnosis and IQ scores.

   Because Plaintiff’s contentions overlap, the Court will not address those contentions seriatim

or in isolation; arguments that the Court rejects will be addressed only in brief.

       Plaintiff’s arguments numbered 1, 2, 3, and 6 implicate the ALJ’s treatment of his

intellectual functioning. In that regard, at step two, the ALJ determined that Plaintiff did not

have a medically determinable impairment. In so doing, the ALJ noted that Dr. Groves

evaluated Plaintiff, administered IQ testing, and concluded that Plaintiff’s full scale IQ score was

63. Accordingly, Dr. Groves diagnosed him with mild intellectual disability. The ALJ gave

“little weight to the assessments of Dr. Groves and [found] them to lack persuasiveness,” relying

heavily on the responses to interrogatories provided by Dr. Rummler, a non-examining

psychiatrist. The ALJ stated as follows:

       …[T]here was no validity testing to evaluate the validity of Dr. Groves’ cognitive
       assessments…
       ***

       With respect to the claimant’s mild mental retardation/intellectual disorder, this
       impairment is not medically determinable, because, as pointed out by Dr.
       Rummler, it was not demonstrated by the required clinical, diagnostic, or
       laboratory findings since there is no evidence that Dr. Groves assessed the




                                                  3
          Case 2:19-cv-01662-DWA Document 15 Filed 02/26/21 Page 4 of 7




        validity of her testing beyond her conclusory statement that the claimant gave
        “good effort”, and that the results “are believed” to be valid (Exhibit 34F, p. 13).1


        R. 885.

        At step three, the ALJ stated: “As indicated previously, the claimant does not meet

standards for severity regarding any mental limitations, including the decrease in mental

functioning that may be related to the claimant’s sleep apnea.” At that step, the ALJ made no

additional mention of Plaintiff’s mental functioning. Subsequently, when determining Plaintiff’s

residual functional capacity (“RFC”), the ALJ determined that Plaintiff could perform light

work, with limitations on activities such as climbing, balancing, and reaching. The RFC, which

the ALJ states accommodates “all functional limitations reasonably related to his medically

determinable impairments,” includes no non-exertional limitations other than environmental

limitations.

        An ALJ is entitled to reject the results of an invalid IQ test – i.e., one that does not

accurately reflect the claimant’s capabilities – after assessing the entire record. Davis v. Colvin,

No. 16-112, 2017 U.S. Dist. LEXIS 48044, at *12 (W.D. Pa. Mar. 30, 2017). Here, it is unclear

whether the ALJ determined that Dr. Groves’ IQ testing was invalid, or considered the results.

There is no indication regarding what sort of “validity testing” Dr. Rummler and the ALJ might

have found lacking, and this Court is unaware of any such requirement. Although the ALJ did

not mention these factors here, I note that there is no suggestion of malingering in connection

with the testing, and no opinion that the IQ test was invalid. While the record might supply

legitimate reasons for rejecting the IQ testing, those reasons are not stated; the lack of additional

“validity testing” does not constitute a substantial basis therefor. See, e.g., Vieira v. Colvin, No.

1
 The ALJ identified several additional reasons for discounting Dr. Groves’ other conclusions, such as the GAF and
her opinion that Plaintiff would be off task 80% of the workday due to his mild intellectual disability and
depression.

                                                        4
           Case 2:19-cv-01662-DWA Document 15 Filed 02/26/21 Page 5 of 7




11-02342, 2013 U.S. Dist. LEXIS 40702, at *26 (E.D. Cal. Mar. 21, 2013). The ALJ improperly

“brushed aside” Dr. Groves’ statement of validity, and the IQ test results. Davis, 2017 U.S. Dist.

LEXIS 48044, at *12.

         The ALJ gave “significant weight” to Dr. Rummler’s opinions, which included no more

than mild limitations. As evidence for those mild limitations, Dr. Rummler points to a single

treatment note by Dr. Nanjaiah -- a treating practitioner of family medicine --- at an August 14,

2017 follow-up visit for problems such as constipation and chronic fatigue. That note reflects

Dr. Nanjaiah’s finding of normal mood, affect, behavior, thought content, cognition, and

memory. The single note does not represent the longitudinal record. To the extent that the ALJ

intended to undermine the IQ test result by reference to Plaintiffs “skilled” work history, the fact

that he interacts with healthcare providers, or the fact that he is able to search the internet, it is

not apparent that those activities are necessarily inconsistent with Dr. Grove’s results.2 Cf. May

v. Berryhill, No. 17-3123, 2018 U.S. Dist. LEXIS 18849, at *23 (E.D. Pa. Feb. 6, 2018).

Remand is warranted so that the ALJ may reconsider the IQ testing administered by Dr. Groves,

or further explain his conclusions if he has already considered same.

         I have reviewed the ALJ’s conclusions regarding Plaintiff’s CFS, obesity, and sleep

apnea, and find no error in isolation.3 However, it is unclear whether a reconsideration of

Plaintiff’s mental capacity would alter the overall analysis or RFC, particularly taken in

2
  The ALJ stated as follows: “[E]ven if mental retardation was a medically determinable impairment, it would not be
severe here, as the claimant has a full work history, with no complaints about lack of understanding, in work deemed
skilled by the vocational expert, and there is no indication in the treatment notes that the claimant is unable to
manage his own care with his doctors. In fact, the record denotes that the claimant often performs his own Internet
research to self-diagnose impairments, as indicated above.” As the ALJ noted, Plaintiff’s high school transcripts
reflect poor grades and a handwritten notation, “retarded 8th grade.” In addition, Dr. Ostrich, a non-examining
agency reviewer, opined in 2013 that Plaintiff had moderate limitations in functioning in some areas, such as
carrying out detailed instructions. The ALJ discounted Dr. Ostrich’s opinion because he lacked access to the
opinion of Dr. Rummler and the cumulative evidence of record, and – like Dr. Rummler -- did not examine Plaintiff.
3
  The Court notes that prior to the first remand in this matter, ALJ Kenworthy found that Plaintiff’s chronic fatigue
syndrome was a severe impairment. In addition, his RFC limited Plaintiff to light work limited to simple, repetitive
tasks. Tr. pp. 69-89.

                                                         5
         Case 2:19-cv-01662-DWA Document 15 Filed 02/26/21 Page 6 of 7




combination with any impairments that might be connected with fatigue resulting from one or

more of Plaintiff’s physical conditions.

                                           CONCLUSION

       In conclusion, Plaintiff’s Motion will be granted, and Defendant’s denied. This matter

will be remanded for further proceedings consistent with this Opinion. On remand, the ALJ may

reconsider any part of the record and, of course, may conduct any further proceedings deemed

necessary. An appropriate Order follows.



                                            BY THE COURT:


                                            _______________________
                                            Donetta W. Ambrose
                                            Senior Judge, U.S. District Court
Dated: February 26, 2021




                                               6
         Case 2:19-cv-01662-DWA Document 15 Filed 02/26/21 Page 7 of 7




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PAUL A. EDWARDS                            )
                                           ) No. 19-1662
       v.

ANDREW SAUL,
COMMISSIONER OF SOCIAL
SECURITY



                                           ORDER

       AND NOW, this 26th day of February, 2021, it is hereby ORDERED, ADJUDGED, and

DECREED that Plaintiff’s Motion is GRANTED and Defendant’s DENIED. This matter is

remanded for further proceedings consistent with the foregoing Opinion.

                                           BY THE COURT:


                                           _______________________
                                           Donetta W. Ambrose
                                           Senior Judge, U.S. District Court




                                               7
